DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 12/28/21 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the second catalytic converter aperture of Claim 16 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16, lines 2 states that the process is “based on”, but this is not an active process step.

Claim 16, lines 3-4 states that the “restoration material is ingested”, but the term “ingested” is unclear. 



Claim 16, lines 5-6, 14, and various locations through the dependent claims, describe the feature: “a second catalytic converter aperture”. This device is not clear because neither the specification nor the drawings of this application define, describe or show features, characteristics or examples of what this aperture is.

Claim 16, lines 7, 11 describe a “fluid fitting”, but the specification and the drawing of this application do not define, describe or show characteristics or any features or examples of what this structure is.

	Claim 16, line 12 uses the word “substantially” but this is not clear as to how far from atmospheric this can be.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servaas (WO 2014/018883), provided in the IDS and in view of Ehlers (US Pat.: 7357829) and in view of Sanami (US Pub.: 2017/0306899) and in view of Matsumoto (US Pub.: 2011/0192913).
Servaas describes a method of servicing a catalytic converter (abstract) that is performed by inserting a cleaning instrument into a second opening formed in the lower surface body of the catalytic converter inserting a fluid flow plug into the opening formed by the tailpipe, applying a vacuum to the first opening for removing the cleaning solution that is fed to the catalyst and then removed from the catalyst (para. 21).  This is performed by applying pressurized air into the catalyst and applying two vacuums, one to the second opening and another at the tailpipe of the exhaust system (para. 22).  This combined pressurized air and dual vacuum method removes the fed cleaning solution from the catalyst substrate and the fluid flow passage (para. 22).  
The servicing is considered the same as the restoring step of the current claims. 
As for the details of the cleaning instrument, Servaas explains that the acidic cleaning solution is sprayed into the exhaust pipe through the oxygen sensor port using a spray wand 40 (para. 55 and Fig. 3).  The spray wand, 40, has a distal end nozzle 44 and a deflection head at 46 (para. 55).  Either the nozzle or the deflector head can be considered the fluid fitting of the claims.  This spray wand is then fed into the catalyst housing (see Fig. 8F) through opening (see Fig. 8F, 148).  This can be considered a first catalytic converter aperture.  This can be considered as meeting the feature: “connecting the fluid fitting to a first catalytic converter aperture” of Claim 16. The solution at 146 in Fig. 8D is fed from a reservoir through the spray wand and out from the nozzle and deflector (see Fig. 8D).  The solution from the reservoir can be considered the “restoration material” of the claims.  The solution passes through the nozzle, which can be considered the fluid fitting and into the catalytic chamber (see Fig. 8D).  This can be considered to meet the feature of “supplying restoration material . .  to the first catalytic converter aperture through the fluid fitting”.  The process does not state that this is performed at substantially atmospheric pressure.
A vacuum at 164 is added to 132/148b and 166” in Fig. 12D.  The opening at 148b/132 can be considered the second catalytic converter aperture.
The reference does not specifically state that applying the vacuum atomizes the restoration material at the nozzle discharge point.
Fig. 12D shows that the solution is dispersed from the nozzle discharge point to the catalyst substrate (see Fig. 12D). 
	As to the feature of supplying restoration material at substantially atmosphereic pressure to the first catalytic converter aperture and applying a vacuum to a second catalytic converter aperture to atomize the restoration material at the nozzle discharge point, Ehlers teaches a feeding a cleaning medium using a spray nozzle (col. 3, lines 51-52) to a filter material (col. 1, lines 24-25) to remove trapped particulate matter (col. 3, lines 20-24).
	The nozzle at 36 at one end used to feed the cleaning medium (col. 3, lines 51-53) is sprayed and the vacuum, which is applied on the outside of 16 (in Fig. 2), which is also across from the sprayer, aids in drawing the solids into itself (col. 4, lines 5-6).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the vacuum used on the other side of the spraying solution facilitates movement of materials towards the vacuum, as taught by Ehlers and used in the sprayed solution and vacuum device on the other, of Servaas because Ehlers explains that vacuums move materials towards it.
	Ehlers does not specifically state that the solution from the nozzle is pulled by the negative pressure and that the solution from the nozzle is applied at substantially atmospheric pressure.
	Sanami teaches that a negative pressure allows compounds from an ejector to be drawn through (para. 19).  Specifically, a negative pressure pulls material through an introduction hole of the ejector into a chamber (para. 19, 118).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the vacuum or negative pressure applied on one side of the system, used in Servaas and Ehlers pulls material from the nozzle of Ehlers and from an introduction hole of Sanami because negative pressure is known to pull compounds towards it for use in cleaning catalytic systems of vehicle.
	As to the pressure relief slot, Matsumoto describes a cleaning method using a fluid ejecting apparatus (title).  The reference explains that negative pressure generated due to a suction operation (para. 13) causes fluid to bulge outwards at the nozzle opening (para. 8).  As a result, a pressure reduction means is required (Para. 8, see R if Figure 4).  
	As to the shape, although Matsumoto does not specifically state that the pressure relief sections is shaped as a rectangular slot, changes in shape and size is recognized in case law as being an optimizable feature.  See: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1]."  See MPEP section: 2144.04 Changes in Shape.  Also, see: In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

	As to Claim 18, Servaas explains that the acidic cleaning solution is sprayed into the exhaust pipe through the oxygen sensor port using a spray wand 40 (para. 55 and Fig. 3).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servaas, Ehlers, Sanami and Matsumoto as applied to claim 16 above, and further in view of Lee (US Pub.: 2009/0005235).
Servaas teaches a means for vacuuming off undesirable materials from a catalytic converter (see above) using any known vacuuming means (para. 56) that is fed through an aperture that can be considered a second catalytic converter aperture (see above).  The reference does not specifically teach use of a shop vacuum.
	Lee describes a method of treating and recycling used catalyst materials (abstract).  The process explains that the step of physically removing undesirable solids from the catalyst may be carried out using a vacuum cleaner (para. 14, 32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a vacuum cleaner to the used catalyst of Servaas, Ehlers, Sanami and Matsumoto, as taught by Lee because Lee explains that these vacuums are known to effective in removing debit from these catalyst structures. 

	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servaas, Ehlers, Sanami and Matsumoto as applied to claim 16 above, and further in view of Zahn (US Pat.: 5821187).
	Zahn describes a process for recoating a deactivated catalyst coating of a catalyst used in treating exhaust gases from internal combustion engines (abstract).  The catalyst is sprayed (col. 1, lines 64-66). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to spray a precious metal-containing material, as taught by Zahn for use with the treatment of used catalytic converters, as taught by Servaas, Ehlers, Sanami and Matsumoto because it is known to recoat deactivated catalytic converters using precious metal materials for refreshing the catalyst in order for re-use in further pollutant treatment.
 
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Servaas (above) teaches an acidic solution, but theirs contains none of the metals described in Claim 20, nor do any of the other references cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



February 16, 2022